 
 
EXHIBIT 10.3
 
FSB Community Bankshares, Inc. and
Fairport Savings Bank
Executive Compensation Clawback Agreement


WHEREAS, FSB Community Bankshares, Inc. (the “Company”) and Fairport Savings
Bank (the “Bank”) are required to recover from certain current and former
executive officers any excess incentive-based compensation, including bonus
compensation or equity compensation, that was paid to such executives on the
basis of incorrect financial information, pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (“SOX”) and pursuant to Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2012 (“Dodd-Frank”); and
 
WHEREAS, in addition to Section 304 of SOX and Section 954 of Dodd-Frank, the
Company and the Bank wish to adopt their own compensation clawback rules for
certain current and former executive officers of the Company and the Bank, as
set forth herein; and
 
WHEREAS, Kevin Maroney (the “Executive”), who is currently Executive Vice
President and Chief Financial Officer, understands and acknowledges that he/she
can be held liable for certain conduct which is detrimental or potentially
detrimental to the Bank pursuant to the terms herein,
 
NOW THEREFORE, it is hereby agreed, by and between the Bank and Executive, as
follows:
 
 
1.
Executive is entitled to participate in the FSB Community Bankshares, Inc.
Annual Incentive Plan (“Incentive Plan”).  The Incentive Plan provides that
Executive shall be eligible to receive a percentage of his/her Base Salary upon
the achievement of pre-determined targets.  A copy of the Incentive Plan and of
the Executive’s specific Incentive Plan formula (including all targets) is
attached hereto as Schedule “A”, as approved annually, and incorporated by
reference herein.

 
 
2.
Executive understands and acknowledges that he/she shall not be entitled to
receive any payments due under the Incentive Plan and/or may be required to
repay any payments previously received under the Incentive Plan under the
following conditions:

 
 
A.
Executive’s Incentive Plan payment was predicated upon achieving certain
financial results that were subsequently the subject of a substantial
restatement of the Bank’s financial statements; and the Board determines that
Executive engaged in intentional misconduct that caused or substantially caused
the need for the substantial restatement; and a lower payment would have been
made to Executive based upon the restated financial results.

 
 
B.
The Board determines that Executive has engaged in fraud, gross negligence or
willful misconduct which has resulted in, or could result in, detriment to the
Bank.

 

 
 

--------------------------------------------------------------------------------

 
 
 
 
3.
In the event that the Bank determines, in its sole discretion, that one of the
conditions set forth in paragraphs 2(A) or 2(B) of this Agreement have occurred,
the Bank shall notify Executive, in writing, of its determination.  Executive
will have ten (10) days within which to respond to the Bank’s notice and request
reconsideration of the Bank’s determination.  If Executive fails to request
reconsideration and/or the Bank elects not to reconsider its decision, or upon
reconsideration, the Bank does not change its prior determination, Executive
shall be liable to the Bank for repayment of all Incentive Plan payments paid to
Executive by the Bank within the preceding three (3) years or during the period
of the conduct set forth in paragraphs 2(A) or 2(B) of this Agreement, whichever
is longer. The Bank also reserves the right to offset any such liability against
any compensation, severance benefits or any remuneration owed to Executive by
the Bank, to the extent permitted by applicable law, and provided further, that
if any such right to set off is treated as an impermissible acceleration of
payment of any deferred compensation under Section 409A of the Internal Revenue
Code of 1986, as amended, then the Bank shall not exercise such set off rights
with respect to such deferred compensation plans. In addition, Executive shall
immediately become ineligible to receive any further Incentive Plan payments
(regardless of whether the payments have been earned or accrued).

 
 
4.
Provided that the following repayment provisions do not result in an
impermissible extension of credit to an officer of a publicly traded company
within the meaning of Section 402 of the Sarbanes-Oxley Act of 2002, in the
event that Executive must repay the Bank in compliance with Section 3 above, the
parties agree that Executive must repay any amounts due within one (1) year from
notification by the Bank of such repayment obligation.

 
 
5.
Notwithstanding the foregoing, to the extent not prohibited by applicable law
(including, but not limited to, under Sections 302 and 402 of the Sarbanes-Oxley
Act of 2002 and under Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010), the Bank shall have full discretion to decline
to seek recovery under this Agreement or to shorten the time period for recovery
set forth in paragraph 3 above.  The exercise of any such discretion must be
approved by a majority of the Board.

 
 
6.
Should any repayment obligations under this Agreement trigger income tax
penalties to the Bank or Executive, Executive acknowledges and agrees that
he/she shall be solely liable for the payment of any such taxes.

 
 
7.
This Agreement shall be construed according to the laws of the State of New York
and any action arising herefrom shall be venued in the Monroe County Supreme
Court or the United States District Court for the Western District of New York
in Rochester, New York.

 

 
2

--------------------------------------------------------------------------------

 



 
8.
In the event that the Bank must engage in any legal action or proceeding in
order to enforce the terms of this Agreement, Executive agrees that he/she shall
be liable for payment of the Bank’s reasonable attorneys’ fees and costs.

 
 
9.
The parties agree and acknowledge that they both participated in the negotiation
and drafting of this Agreement and therefore, if any provision herein is
contested, there shall be no presumption in favor or against either party as the
draftsperson.

 
 
10.
Executive and the Bank acknowledge and agree that they have each reviewed this
Agreement with an attorney of their choosing and are entering into this
Agreement voluntarily and with a complete understanding of its terms and
obligations.

 
 
11.
Any Notices provided for under this Agreement shall be sent, via certified mail
return receipt requested, to the following addresses:

 
 
BANK:
Fairport Savings Bank

45 South Main Street
Fairport, NY 14450


 
EXECUTIVE:
Kevin Maroney

22 Littlewood Lane E
Rochester, NY 14625


 
12.
If any provision of this Agreement is determined to be invalid or unenforceable
by any Court or tribunal, the parties agree that such provision shall not affect
the validity or enforceability of any other provision herein.

 



   
Fairport Savings Bank
     
Dated: March 28, 2012
 
/s/ Dana C. Gavenda
 
By:   
Dana C. Gavenda
 
Its:   
President and Chief Executive Officer
               
Executive
     
Dated: March 28, 2012
 By:   
/s/ Kevin D. Maroney




 
3

--------------------------------------------------------------------------------

 

 
FSB COMMUNITY BANKSHARES, INC.
ANNUAL INCENTIVE PLAN


This Annual Incentive Plan (the “Plan”) is adopted by FSB Community Bankshares,
Inc. (the “Company”), effective as of January 1, 2012.


To encourage Eligible Employees to remain in the employ of the Company, the
Company is willing to provide them with an annual cash bonus incentive whereby,
every year that they are selected to participate in this Plan, they may receive
a cash lump sum equal to a percentage of their base salary upon attainment of
specified performance goals. The objective of this Plan is to align the
interests of Eligible Employees with the interests of the Company to obtain
superior financial results for the Company.


ARTICLE I
Definitions


Definitions. Whenever used in this Plan, the following words and phrases shall
have the meanings specified:


1.1           “Award” means an annual bonus paid as a cash lump sum under the
Plan.


1.2           “Base Salary” means the Participant’s base salary paid during each
calendar year, excluding overtime, bonuses, any stock-based compensation (such
as stock options or stock appreciation rights), reimbursements, etc.


1.3           “Committee” means the Compensation Committee of the Company’s
Board of Directors.


1.4           “Eligible Employee” means employees of the Company or any
affiliate who are selected by the Committee, in its sole discretion, to
participate in this Plan.  Being selected to participate in this Plan for one
Plan Year does not guarantee selection for participation in the Plan for any
subsequent Plan Year.


1.5           “Plan Year” means the Company’s fiscal year, which is the calendar
year.


1.6           “Participant” means an Eligible Employee who has been notified
that he or she has been selected to participate in this Plan for the current
Plan Year.


ARTICLE II
Annual Cash Bonuses


2.1           Bonus Award.


(a)           If the performance objectives defined by the Committee each year
are accomplished, each Participant shall receive an Award under the Plan equal
to a designated percentage of the Participant’s Base Salary, as determined each
Plan Year by the Committee in its sole discretion.



 
 

--------------------------------------------------------------------------------

 

 
(b)           Payment of the Award is contingent on the Participant’s
performance level being “at expectation” in order to receive the payment. The
Committee shall have the final authority to determine whether any Participant
has satisfied the performance level requirement.


(c)           A Participant who is not employed as of the payout date for any
Awards made for any Plan Year generally will not be paid the Award for that Plan
Year, unless the Committee determines that such Participant should be paid all
or a pro-rata portion of the Award for that Plan Year.  In the event a
Participant dies while eligible for an Award under this Plan, the Committee
shall determine whether all or any part of the Award earned for that Plan Year
will be paid to the Participant’s estate.


(d)           If an Eligible Employee becomes a Participant at any time after
the beginning of a Plan Year, the Award payable to that Participant shall be
pro-rated, such that, the percentage of Base Salary that constitutes the Award
for that Plan Year shall be multiplied by a fraction, where the numerator is the
number of full calendar months that the individual was a Participant in the Plan
and the denominator is 12.


2.2           Performance Objectives. Payment of Awards in any Plan Year is
contingent upon the performance objectives specified by the Committee for any
Participant being met by that Participant. The specific goals are determined
annually by the Committee and are subject to change by the Committee, but
generally include performance targets such as net income, mortgage originations,
NIM, transaction account deposits/percentage of total deposits; asset quality,
net NIE, investments percentage of total assets, controllable branch expenses,
checking account growth, and other discretionary or qualitative
measures.  Unless the Committee determines otherwise, if the performance
objectives for a Plan Year are not satisfied, no Award shall be paid under the
Plan for that Plan Year.


2.3           Annual Award and Accrual of Costs. The Committee will establish a
targeted Award level for each Eligible Employee at the beginning of each Plan
Year based on the stated performance objectives for that year. The Company will
accrue the cost of this Award during the course of the year and adjust the
accrual rate based on periodic review of the Company’s likelihood of achieving
the performance objectives.


2.4           Time of Payout. No later than two and one half (2 ½) months after
the close of the Plan Year, the Award will be paid to the Participant in a cash
lump sum.  Awards under the Plan are intended to be exempt from Section 409A of
the Internal Revenue Code under the “short term deferral rule” set forth in
Treasury Regulations Section 1.409A-1(b)(4).


ARTICLE III
Amendments and Termination


3.1           Right to Amend or Terminate.  The Committee may amend or terminate
this Plan at any time without the consent of any Participants.



 
2

--------------------------------------------------------------------------------

 

 
ARTICLE IV
Miscellaneous


4.1           Binding Effect. This Plan shall be binding on the Participants,
the Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.


4.2           No Guarantee of Employment. This Plan is not an employment policy
or contract. It does not give any Participant the right to remain an employee of
the Company, nor does it interfere with the Company’s right to discharge the
Participant. It also does not interfere with the Participant’s right to
terminate employment at any time.


4.3           Non-Transferability. Benefits under this Plan cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.


4.4           Applicable Law. The Plan and all rights hereunder shall be
governed by the laws of the State of New York, except to the extent preempted by
the laws of the United States of America.


4.5           Entire Agreement. This Plan constitutes the entire agreement
between the Company and the Employee as to the subject matter hereof. No rights
are granted to the Employee by virtue of this Plan other than those specifically
set forth herein.


4.6           Administration. The Committee shall have powers which are
necessary to administer this Plan, including but not limited to:


(a)           Interpreting the provisions of the Plan;


(b)           Establishing and revising the method of accounting for the Plan;


(c)           Maintaining a record of benefit payments; and


(d)           Establishing rules and prescribing any forms necessary or
desirable to administer the Plan.


IN WITNESS WHEREOF, the Company has executed this Plan on the date set forth
below.





   
FSB COMMUNITY BANKSHARES, INC.
           
March 28, 2012
By:   
/s/ Robert W. Sturn
Date
 
Chair, Compensation Committee


 
 
3

--------------------------------------------------------------------------------

 

 
EVP CFO - 2012



 
Award as a Percent of Beginning Year Base salary at Various Performance Levels
Measure
Goal Weight
Below Threshold
Threshold
Target
Maximum
Target
Net Income
20%
0%
2.40%
3.00%
3.60%
10 bp ROA
Net NIE
15%
0%
1.80%
2.25%
2.70%
Budget
NIM
20%
0%
2.40%
3.00%
3.60%
Budget
Asset Quality
10%
0%
1.20%
1.50%
1.80%
(1)
Investments % of Total Assets
15%
0%
1.20%
1.50%
1.80%
28.1%
Discretionary/Qualitative
20%
0%
2.40%
3.00%
3.60%
 
Totals
100%
0%
12.00%
15.0%
18.00%
 



If the Bank's budgeted net income is not attained then awards are capped at the
"Threshold" percentage reflected above.


(1)  FSB performance versus NYS peer group
 
 
 
 

--------------------------------------------------------------------------------


 